UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6739



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THOMAS PAUL JORDAN, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (CR-94-618, CA-97-3344-8-20)


Submitted:   January 29, 1999             Decided:   March 30, 1999


Before WIDENER and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Paul Jordan, Jr., Appellant Pro Se. William Corley Lucius,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Paul Jordan, Jr., seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See United States v. Jordan, Nos.

CR-94-618; CA-97-3344-8-20 (D.S.C. Apr. 6, 1998). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2